Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 11/04/21.
	Claims 1-7 are pending with claims 5-7 withdrawn from consideration.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Rewrite claim 5 as follows:
--5. A method for producing the silicon powder according to claim 1, the method comprising milling coarse silicon particles to a D99 of less than 30 microns, and thereafter wet classifying the resulting silicon powder particles to remove silicon particles having a particle size below the lower cut-off particle size.--.

In claim 6, line 2, delete “are” and replace with –-is--.

Elizabeth Lee D’Amore on 02/11/21.
The following is an examiner’s statement of reasons for allowance:
Initially, note that non-elected claims 5-7 have been amended and rejoined.
The instant claims are allowed for the reasons set forth in the Remarks filed 11/04/21.  Specifically, after careful consideration of the evidence as a whole, the examiner concurs that the prior art does not fairly suggest or disclose with inherent certainty the claimed limitation regarding “…no silicon particles having a size smaller than D10 attached to the surface”.  Additionally, US ‘129 does not disclose the claimed “homogeneous carbon coating” contained on the surface of the silicon powder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                       




MK
February 11, 2022